DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are moot in light of the newly cited reference to Baumgarte.
Applicant has amended the claim to include a frequency transformer configured to receive the audio signal as a time domain signal and convert the audio into a frequency domain signal, Whereby the frequency domain signal represents each spectral component of the audio signal by a respective coefficient, and wherein a number of coefficients in a low frequency group is less than a number of coefficients in a high frequency group. A new search was made and art was found to Baumgarte which teaches an audio synthesizer which comprises two time-frequency (TF) transform blocks 402 and 404, which apply a suitable transform, such as a short-time discrete Fourier transform (DFT) of length 1024, to convert left and right input audio channels L and R, respectively, from the time domain into the frequency domain, see par. [0047]. The coherence of each DFT coefficient is estimated. The real and imaginary parts of the spectral component K.sub.L of the left channel DFT spectrum may be denoted Re[K.sub.L] and Im[K.sub.L], respectively, and analogously for the right channel. In that case, the power estimates P.sub.LL and P.sub.RR for the left and right channels may be represented, see par. [0048]. Each transform block generates a number of outputs corresponding to different frequency sub-bands of the input audio channels. Coherence estimator 406 characterizes the coherence of each of the different considered critical bands (denoted sub-bands in the following). Those skilled in the art will appreciate that, in preferred DFT-based implementations, the number of DFT coefficients considered as one critical band varies from critical band to critical band with lower-frequency critical bands typically having fewer coefficients than higher-frequency critical bands, see par. [0047].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-15, 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang U.S. PAP 2003/0023430 A1, in view of Baumgarte U.S. PAP 2005/0180579 A1.
Regarding claim 1 Wang teaches a signal enhancer (speech processing apparatus and speech processing method enabling sufficient cancellation of noise with less speech distortions, see par. [0013]) comprising: 
an input configured to receive an audio signal that has a wanted component and an unwanted component (identifying a speech spectrum as a region of speech component or region of no speech component per frequency region basis, see par. [0014]); 
a perception analyser configured to: 
split the audio signal into a plurality of spectral components (viding section 104 divides the speech spectrum output from FFT section 103 into frequency components of predetermined unit frequency region, see par. [0048]); 
 designate each spectral component as belonging to the wanted component or the unwanted component in dependence on a power estimate associated with the spectral component (generating a comb filter for enhancing only speech information in the frequency region based on a high-accuracy speech pitch obtained from the identification information, and thereby suppressing the noise, see par. [0014]; Frequency dividing section 104 divides the speech spectrum output from FFT section 103 into frequency components of predetermined unit 
upon the spectral component being designated as belonging to the unwanted component, adjust power associated with the spectral component by applying an adaptive gain to the spectral component, wherein the adaptive gain is selected in dependence on how perceptible the spectral component is expected to be to a user (when speech-non-speech identifying section 106 outputs a determination indicating that the frame does not include a speech component, noise base estimating section 105 calculates the short-term power spectrum and a displacement average value indicative of an average value of variations in the spectrum for each frequency component of the speech spectrum output from frequency dividing section 104, further calculates a weighted average value of a previously calculated replacement average value and the power spectrum, and thereby calculates a new replacement average value, see par. [0049]);
wherein, for each spectral component that is designated as belonging to the unwanted component, the perceptual analyser is configured to compare the power estimate with a power threshold (noise base estimating section 105 calculates the short-term power spectrum and a displacement average value indicative of an average value of variations in the spectrum for each frequency component of the speech spectrum, see par. [0049]; the noise interval determining section indicates the frame does not include speech, the threshold automatically adjusting section changes the threshold in speech-non-speech identifying section based on the comb filter output, see par. [0147]; the section 1001 sets the threshold for speech-non-speech identification at a low level when a frame includes a noise with a small variation in its amplitude, while setting such a 
in response to the power estimate being below the power threshold, select the adaptive gain to be a gain that will leave the power associated with that spectral component unchanged (Attenuation coefficient calculating section 108 multiplies the comb filter generated in comb filter generating section 107 by an attenuation coefficient based on the frequency characteristics, sets an attenuation coefficient of an input signal for each frequency component, and outputs the attenuation coefficient of each frequency component to multiplying section 109, see par. [0054]; different attenuation coefficients are used while distinguishing between frequency bands of larger speech (large SNR) and of large noise (small SNR), the musical noise is suppressed and the speech quality is improved, see par. [0011];when first speech-non-speech identifying section 1102 determines that the power spectrum of the input speech signal is not less than the multiplication of the power spectrum of the input speech signal by the first threshold for determining whether a signal is of a speech or noise, in other words, in the case of meeting equation (11), first comb filter generating section 1105 sets a value of the filter in a corresponding frequency at "1". See[0172]); 
and in response to the power estimate being above the power threshold, select the adaptive gain to be a gain that will reduce the power associated with that spectral component (Attenuation coefficient calculating section 108 multiplies the comb filter generated in comb filter generating section 107 by an attenuation coefficient based on the frequency characteristics, sets an attenuation coefficient of an input signal for each frequency component, and outputs the attenuation coefficient of each frequency component to multiplying section 109, see par. on the presence or absence of a speech component in each frequency component, first comb filter generating section 1105 generates a first comb filter for enhancing pitch harmonics to output to comb filter modifying section 1108, see par. [0171]; 0172] 0173] Meanwhile, when first speech-non-speech identifying section 1102 determines that the power spectrum of the input speech signal is less than the multiplication of the power spectrum of the input speech signal by the first threshold for determining whether a signal is of a speech or noise, in other words, in the case of meeting equation (12), first comb filter generating section 1105 sets a value of the filter in a corresponding frequency component at "0", see par. [0173]). 
However Wang does not teach a frequency transformer configured to receive the audio signal as a time domain signal and convert the audio into a frequency domain signal, Whereby the frequency domain signal represents each spectral component of the audio signal by a respective coefficient, and wherein a number of coefficients in a low frequency group is less than a number of coefficients in a high frequency group.
IN the same field of endeavor Baumgarte teaches an audio synthesizer which comprises two time-frequency (TF) transform blocks 402 and 404, which apply a suitable transform, such as a short-time discrete Fourier transform (DFT) of length 1024, to convert left and right input audio channels L and R, respectively, from the time domain into the frequency domain, see par. [0047]. The coherence of each DFT coefficient is estimated. The real and imaginary parts of the spectral component K.sub.L of the left channel DFT spectrum may be denoted Re[K.sub.L] and Im[K.sub.L], respectively, and analogously for the right channel. In that lower-frequency critical bands typically having fewer coefficients than higher-frequency critical bands, see par. [0047].
It would have been obvious to one of ordinary skill in the art to combine the Wang invention with the teachings of Baumgarte for the benefit of implementing a preferred DFT for audio enhancement, see par. [0047].
 

Regarding claim 3 Wang teaches the signal enhancer according to claim 2, wherein the power threshold is selected in dependence on power at which that spectral component is expected to become perceptible to the user (The spectral subtraction method is to suppress a noise by estimating characteristics of a noise in a non-speech interval with attention focused on noise information, subtracting the short-term power spectrum of the noise or multiplying an attenuation coefficient, from or by the short-term power spectrum of a speech signal including 
Regarding claim 4 Wang teaches the signal enhancer according to claim 2, wherein the power threshold is selected in dependence on how perceptible the spectral component is expected to be to the user given power associated with one or more of the other spectral components (attenuation coefficient calculating section 108 calculates an attenuation coefficient corresponding to frequency characteristics of noise so as to enable speech enhancement without degrading consonants in high frequencies, see par. [0071]). 
Regarding claim 5 Wang teaches the signal enhancer according to claim 2, wherein the perception analyser is further configured to select the power threshold for each spectral component in dependence on a group associated with that spectral component, wherein the same power threshold is applied to the power estimates for all the spectral components comprised in a specific group (it may be possible to attenuate an input signal in each frequency component using two values, so as to attenuate the signal determined as a noise, while not attenuating the signal determined as a speech, see par. [0072]). 
Regarding claim 6 Wang teaches the signal enhancer according to claim 5, wherein the perception analyser is further configured to select the power threshold for each group of spectral components to be a predetermined threshold that is assigned to that specific group in dependence on one or more frequencies that are represented by the spectral components in that group (it may be possible to attenuate an input signal in each frequency component using two values, so as to attenuate the signal determined as a noise, while not attenuating the signal determined as a speech. In this case, since frequency components including a speech are not attenuated even 
Regarding claim 7 Wang teaches the signal enhancer according to claim 5, wherein the perception analyser is further configured to determine the power threshold for a group of spectral components in dependence on the power estimates for the spectral components in that specific group (noise interval determining section 401 calculates a change rate of the power of an input signal, see par. [0078-0079]). 
Regarding claim 8 Wang teaches the signal enhancer according to claim 7, wherein the perception analyser is further configured to determine the power threshold for the specific group of spectral components by: 
identifying highest power estimated for a spectral component in that specific group (a change rate of the power of an input signal, see par. [0078]); 
and generating the power threshold by decrementing the highest power by a predetermined amount (When it is determined the signal shifts from a speech interval to a noise interval, noise base tracking section 402 increases a degree of effect of estimating a noise base from processed frames in updating the noise base, during a period of time a predetermined number of frames are processed, see par. [0081]). 
Regarding claim 10 Wang teaches the signal enhancer according to claim 2, wherein the perception analyser is further configured to, for each spectral component that is designated as: 

and (ii) having a power estimate that is above the power threshold, select the adaptive gain to be a ratio between the power threshold and the power estimate for that spectral component (where a difference is not less than a predetermined threshold between the speech spectral signal output from frequency dividing section 104 and a value of the noise base output from noise base estimating section 105, speech-non-speech identifying section 106 determines the signal as a speech portion including a speech component, while in the other case, determining the signal as a non-speech portion with only a noise and no speech component included. Then, speech-non-speech identifying section 106 outputs the determination to noise base estimating section 105 and comb filter generating section, see par. [0052]). 
Regarding claim 11 Wang teaches the signal enhancer according to claim 1, wherein the perception analyser is configured to adjust the power associated with a spectral component by applying the adaptive gain to the respective coefficient that represents that spectral component in the frequency domain version of the audio signal (Attenuation coefficient calculating section 108 multiplies the comb filter generated in comb filter generating section 107 by an attenuation coefficient based on the frequency characteristics, sets an attenuation coefficient of an input signal for each frequency component, and outputs the attenuation coefficient of each frequency component to multiplying section, see par. [0054]). 
Regarding claim 12 Wang teaches the signal enhancer according to claim 11, wherein the perception analyser is further configured to form a target audio signal that comprises: 
non-adjusted coefficients that represent the spectral components designated as belonging to the wanted component of the audio signal (Based on the presence or absence of a speech component in each frequency component, noise separating comb filter generating section 2401 generates a comb filter for enhancing the speech pitch, see par. [0291]); 
and adjusted coefficients that represent the spectral components designated as belonging to the unwanted component of the audio signal (Noise separating coefficient calculating section 2402 multiplies the comb filter generated in noise separating comb filter generating section 2401 by an attenuation coefficient based on the frequency characteristics, see par. [0291]). 
Regarding claim 13 Wang teaches the signal enhancer according to claim 12, wherein the frequency transformer is furtherconfigured to receive the target audio signal in the frequency domain and convert it into the time domain, wherein an output of the signal enhancer is configured to output the time domain version of the target audio signal (Noise frequency combining section 
Regarding claim 14 Wang teaches a method, applied to a signal enhancer comprising an input and a perception analyser (see figure 3), the method comprising: 
obtaining, by the input of the signal enhancer, an audio signal that has a wanted component and an unwanted component (identifying a speech spectrum as a region of speech component or region of no speech component per frequency region basis, see par. [0014]); 
splitting the audio signal into a plurality of spectral components (viding section 104 divides the speech spectrum output from FFT section 103 into frequency components of predetermined unit frequency region, see par. [0048]); 
for each spectral component, designate that spectral component as belonging to the wanted component or the unwanted component in dependence on a power estimate associated with that spectral component (generating a comb filter for enhancing only speech information in the frequency region based on a high-accuracy speech pitch obtained from the identification information, and thereby suppressing the noise, see par. [0014]; Frequency dividing section 104 divides the speech spectrum output from FFT section 103 into frequency components of predetermined unit frequency region, and outputs the speech spectrum for each frequency component to noise base estimating section 105, speech-non-speech identifying section 106, see par. [0048]); 

wherein, the perceptual analyser is configured to, for each spectral component that is designated as belonging to the unwanted component, compare the power estimate with a power threshold (noise base estimating section 105 calculates the short-term power spectrum and a displacement average value indicative of an average value of variations in the spectrum for each frequency component of the speech spectrum, see par. [0049]; the noise interval determining section indicates the frame does not include speech, the threshold automatically adjusting section changes the threshold in speech-non-speech identifying section based on the comb filter output, see par. [0147]; the section 1001 sets the threshold for speech-non-speech identification at a low level when a frame includes a noise with a small variation in its amplitude, while setting such a threshed at a high level when a frame includes a noise with a large variation in its amplitude, see par. [0151]);

and in response to the power estimate being above the power threshold, select the adaptive gain to be a gain that will reduce the power associated with that spectral component (Attenuation coefficient calculating section 108 multiplies the comb filter generated in comb filter generating section 107 by an attenuation coefficient based on the frequency characteristics, sets an attenuation coefficient of an input signal for each frequency component, and outputs the attenuation coefficient of each frequency component to multiplying section 109, see par. [0054]; Based on the presence or absence of a speech component in each frequency component, first comb filter generating section 1105 generates a first comb filter for enhancing pitch harmonics to output to comb filter modifying section 1108, see par. [0171]; 0172] 0173] 
However Wang does not teach a frequency transformer configured to receive the audio signal as a time domain signal and convert the audio into a frequency domain signal, Whereby the frequency domain signal represents each spectral component of the audio signal by a respective coefficient, and wherein a number of coefficients in a low frequency group is less than a number of coefficients in a high frequency group.
IN the same field of endeavor Baumgarte teaches an audio synthesizer which comprises two time-frequency (TF) transform blocks 402 and 404, which apply a suitable transform, such as a short-time discrete Fourier transform (DFT) of length 1024, to convert left and right input audio channels L and R, respectively, from the time domain into the frequency domain, see par. [0047]. The coherence of each DFT coefficient is estimated. The real and imaginary parts of the spectral component K.sub.L of the left channel DFT spectrum may be denoted Re[K.sub.L] and Im[K.sub.L], respectively, and analogously for the right channel. In that case, the power estimates P.sub.LL and P.sub.RR for the left and right channels may be represented, see par. [0048]. Each transform block generates a number of outputs corresponding to different frequency sub-bands of the input audio channels. Coherence estimator 406 characterizes the coherence of each of the different considered critical bands (denoted sub-bands in the following). Those skilled in the art will appreciate that, in preferred DFT-based implementations, the number of DFT coefficients considered as one critical band varies from critical band to critical band with lower-frequency critical bands typically having fewer coefficients than higher-frequency critical bands, see par. [0047].
It would have been obvious to one of ordinary skill in the art to combine the Wang invention with the teachings of Baumgarte for the benefit of implementing a preferred DFT for audio enhancement, see par. [0047].
  Regarding claim 15 Wang teaches a non-transitory machine-readable storage medium having stored thereon processor-executable instructions (it may be possible that the above-mentioned program for performing the speech enhancement and noise extraction is stored in a computer readable storage medium, the program stored in the storage medium is stored in RAM, see par. [0297]), which when executed by a processor of a machine, cause the machine to implement a method comprising: 
obtaining, by the input of the signal enhancer, an audio signal that has a wanted component and an unwanted component (identifying a speech spectrum as a region of speech component or region of no speech component per frequency region basis, see par. [0014]); 
splitting the audio signal into a plurality of spectral components (viding section 104 divides the speech spectrum output from FFT section 103 into frequency components of predetermined unit frequency region, see par. [0048]); 

upon the spectral component being designated as belonging to the unwanted component, adjusting power associated with that spectral component by applying an adaptive gain to the spectral component, wherein the adaptive gain is selected in dependence on how perceptible the spectral component is expected to be to a user (when speech-non-speech identifying section 106 outputs a determination indicating that the frame does not include a speech component, noise base estimating section 105 calculates the short-term power spectrum and a displacement average value indicative of an average value of variations in the spectrum for each frequency component of the speech spectrum output from frequency dividing section 104, further calculates a weighted average value of a previously calculated replacement average value and the power spectrum, and thereby calculates a new replacement average value, see par. [0049], and
wherein, for each spectral component that is designated as belonging to the unwanted component, the perceptual analyser is configured to compare the power estimate with a power threshold (noise base estimating section 105 calculates the short-term power spectrum and a displacement average value indicative of an average value of variations in the spectrum for each 
in response to the power estimate being below the power threshold, select the adaptive gain to be a gain that will leave the power associated with that spectral component unchanged (Attenuation coefficient calculating section 108 multiplies the comb filter generated in comb filter generating section 107 by an attenuation coefficient based on the frequency characteristics, sets an attenuation coefficient of an input signal for each frequency component, and outputs the attenuation coefficient of each frequency component to multiplying section 109, see par. [0054]; different attenuation coefficients are used while distinguishing between frequency bands of larger speech (large SNR) and of large noise (small SNR), the musical noise is suppressed and the speech quality is improved, see par. [0011];when first speech-non-speech identifying section 1102 determines that the power spectrum of the input speech signal is not less than the multiplication of the power spectrum of the input speech signal by the first threshold for determining whether a signal is of a speech or noise, in other words, in the case of meeting equation (11), first comb filter generating section 1105 sets a value of the filter in a corresponding frequency at "1". See[0172]); 
sets an attenuation coefficient of an input signal for each frequency component, and outputs the attenuation coefficient of each frequency component to multiplying section 109, see par. [0054]; Based on the presence or absence of a speech component in each frequency component, first comb filter generating section 1105 generates a first comb filter for enhancing pitch harmonics to output to comb filter modifying section 1108, see par. [0171]; 0172] 0173] Meanwhile, when first speech-non-speech identifying section 1102 determines that the power spectrum of the input speech signal is less than the multiplication of the power spectrum of the input speech signal by the first threshold for determining whether a signal is of a speech or noise, in other words, in the case of meeting equation (12), first comb filter generating section 1105 sets a value of the filter in a corresponding frequency component at "0", see par. [0173]). 
However Wang does not teach a frequency transformer configured to receive the audio signal as a time domain signal and convert the audio into a frequency domain signal, Whereby the frequency domain signal represents each spectral component of the audio signal by a respective coefficient, and wherein a number of coefficients in a low frequency group is less than a number of coefficients in a high frequency group.
IN the same field of endeavor Baumgarte teaches an audio synthesizer which comprises two time-frequency (TF) transform blocks 402 and 404, which apply a suitable transform, such as a short-time discrete Fourier transform (DFT) of length 1024, to convert left and right input audio channels L and R, respectively, from the time domain into the frequency domain, see par. [0047]. The coherence of each DFT coefficient is estimated. The real and imaginary parts of the spectral component K.sub.L of the left channel DFT spectrum may be denoted Re[K.sub.L] and Im[K.sub.L], respectively, and analogously for the right channel. In that case, the power estimates P.sub.LL and P.sub.RR for the left and right channels may be represented, see par. [0048]. Each transform block generates a number of outputs corresponding to different frequency sub-bands of the input audio channels. Coherence estimator 406 characterizes the coherence of each of the different considered critical bands (denoted sub-bands in the following). Those skilled in the art will appreciate that, in preferred DFT-based implementations, the number of DFT coefficients considered as one critical band varies from critical band to critical band with lower-frequency critical bands typically having fewer coefficients than higher-frequency critical bands, see par. [0047].
It would have been obvious to one of ordinary skill in the art to combine the Wang invention with the teachings of Baumgarte for the benefit of implementing a preferred DFT for audio enhancement, see par. [0047].
Regarding claim 17 Wang teaches the method according to claim 15, wherein the power threshold is selected in dependence on power at which that spectral component is expected to become perceptible to the user (The spectral subtraction method is to suppress a noise by estimating characteristics of a noise in a non-speech interval with attention focused on noise information, subtracting the short-term power spectrum of the noise or multiplying an attenuation coefficient, from or by the short-term power spectrum of a speech signal including the noise, and thereby estimating the power spectrum of the speech signal to suppress the noise, see par. [0004]). 
claim 18 Wang teaches the method according to claim 15, wherein the power threshold is selected in dependence on how perceptible the spectral component is expected to be to the user given power associated with one or more of the other spectral components (The spectral subtraction method is to suppress a noise by estimating characteristics of a noise in a non-speech interval with attention focused on noise information, subtracting the short-term power spectrum of the noise or multiplying an attenuation coefficient, from or by the short-term power spectrum of a speech signal including the noise, and thereby estimating the power spectrum of the speech signal to suppress the noise, see par. [0004]). 
Regarding claim 19 Wang teaches the 19. The non-transitory machine-readable storage medium according to claim 15, wherein the method further comprises: 
for each spectral component that is designated as belonging to the unwanted component, comparing the power estimate with a power threshold (In the case where a difference is not less than a predetermined threshold between the speech spectral signal output from frequency dividing section 104 and a value of the noise base output from noise base estimating section 105, speech-non-speech identifying section 106 determines the signal as a speech portion including a speech component, while in the other case, determining the signal as a non-speech portion, see par. [0052]); 
if the power estimate is below the power threshold, selecting the adaptive gain to be a gain that will leave the power associated with that spectral component unchanged (Multiplying section 109 multiplies the speech spectrum output from frequency dividing section 104 by the attenuation coefficient output from attenuation coefficient calculating section 108 per frequency component basis, see par. [0057]); 

Regarding claim 20 Wang teaches the non-transitory machine-readable storage medium according to claim 19, wherein the power threshold is selected in dependence on power at which that spectral component is expected to become perceptible to the user (The spectral subtraction method is to suppress a noise by estimating characteristics of a noise in a non-speech interval with attention focused on noise information, subtracting the short-term power spectrum of the noise or multiplying an attenuation coefficient, from or by the short-term power spectrum of a speech signal including the noise, and thereby estimating the power spectrum of the speech signal to suppress the noise, see par. [0004]). 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang U.S. PAP 2003/0023430 A1 in view of Baumgarte U.S. PAP 2005/0180579 A1, further  in view of Swaminathan U.S. Patent No. 5,734,789.

Regarding claim 9 Wang in view of Baumgarte does not teach the signal enhancer according to claim 5, wherein the perception analyser is further configured to select the power threshold for the group of spectral components by comparing: 
a first threshold, which is assigned to that specific group in dependence on one or more frequencies that are represented by the spectral components in that group; 
and a second threshold, which is determined in dependence on the power estimates for the spectral components in that group; 
the perception analyser is further configured to select, as the power threshold for the group, the lower of the first and second thresholds. 
In the same field of endeavor Swaminathan teaches a CELP communication system which includes a transmitter for transmitting a speech signal which classifies each frame as one of three modes, voiced, unvoiced and background noise, see abstract. Swaminathan teaches comparing the measured energy with at least two intermediate thresholds representing energy values between the high energy value and the low energy value, the first intermediate threshold representing an energy value higher than the energy value represented by the second intermediate threshold; setting a third energy flag if the measured energy is below the first intermediate threshold, see claim 3. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656